In an action by a husband to recover damages for personal injuries sustained as the result of the negligent operation of a motor vehicle, and by his wife for *870loss of services and consortium, the defendant appeals from an order of the Supreme Court, Kings County, entered April 5, 1965, which granted plaintiffs’ motion for summary judgment and directed an assessment of damages. As to the plaintiff wife, order reversed, without costs; her purported cause of action is severed and summary judgment in favor of the defendant, dismissing said cause of action, granted, without costs. As to the plaintiff husband, order reversed, without costs, and motion denied. In our opinion, as to the plaintiff husband’s cause of action, the record presents issues of fact which may not be resolved upon a motion for summary judgment. With respect to the female plaintiff, it is well settled that she has no action for loss of consortium (Kronenbitter v. Washburn Wire Co., 4 N Y 2d 524). Accordingly, as to her, the defendant is entitled to summary judgment in his favor even in the absence of a cross motion for such relief (CPLR 3212, subd, [b]). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.